Citation Nr: 0716718	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of the 
removal of a benign tumor of the left knee, to include a scar 
and neuropathy. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to May 
1974. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Indianapolis, Indiana (hereinafter 
RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The August 1972 entrance examination noted the presence of an 
asymptomatic exostosis on the upper one third of the left 
tibia.  An October 1972 service medical record noted the 
presence of what was described as a "longstanding growth" 
in the left proximal tibia that had recently become painful.  
This report indicated the veteran was scheduled for an 
appointment in the orthopedic clinic the next day, and the 
May 1974 separation examination indicated that a benign tumor 
was removed from they left knee in 1972 at the Great Lakes 
Naval Hospital.  The clinical records from this reported 
procedure are not of record.  Inasmuch as the VA is on notice 
of the potential existence of these records, the records, if 
in existence, should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  As additional action by the RO 
may be helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted. 

Review of the evidence of record leads the Board to also 
conclude that a VA examination that includes a medical 
opinion as to whether there the growth in the left knee shown 
upon entrance to service was aggravated by service is 
necessary in this case in order to comply with the duty to 
assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  It is true, as noted by the RO, 
that the "usual effects of medical and surgical treatment in 
service . . . will not be considered service connected unless 
the disease or injury is otherwise aggravated by service."  
38 C.F.R. § 3.306(b)(1).  In this case, however, the denial 
of the claim under this provision by the RO was not based on 
a determination by a physician as to whether the growth on 
the veteran's left knee was aggravated by service, and the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  As such, this case is REMANDED for the following 
development. 

1.  The RO must conduct the appropriate 
development to obtain records from the 
removal of a benign tumor from the left 
knee in 1972 at the Great Lakes Naval 
Hospital.  The attempts made to secure 
this evidence must be documented in the 
claims file by the RO.  If after making 
reasonable efforts to obtain these 
records the RO is unable to secure same 
or they are unavailable, the RO must 
briefly explain the efforts that the RO 
made to obtain these records.  The 
veteran must then be given an opportunity 
to respond.

2.  After receipt to the extent possible 
of the records requested above, the 
veteran is to be afforded an examination 
by an appropriate physician who is to 
render an opinion as to whether the 
underlying pathology, as opposed to 
merely symptoms, associated with a growth 
in the left knee was worsened by service.  
The claims file must be made available to 
the examiner. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  If this claim remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

